Citation Nr: 0400555	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-08 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a dislocation of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

With respect to claims requiring new and material evidence 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f).

While correspondence dated in July and October 2001 notified 
the veteran of the VCAA, not all of the Act's requirements 
have been met.  In particular, the veteran was not notified 
of the specific information or evidence still needed to 
reopen his claim for service connection.  In addition, he was 
not informed that lay evidence such as statements from 
servicemen, friends, or family members who knew of his injury 
in service or observed symptoms after service could be 
submitted in support of his claim.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must contact the veteran and 
specifically inform him of the VCAA, VA's 
duty to assist, and the notification 
requirements of the Act.  In doing so, 
the RO should ensure that the veteran is 
informed of specific evidence that should 
be submitted to substantiate his claim to 
reopen this issue.  In addition, the 
statutory and regulatory requirement that 
VA notify a claimant what specific 
evidence, if any, will be obtained by the 
claimant and which specific evidence, if 
any, will be retrieved by VA must be met.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); and 
38 U.S.C.A. § 5102, 5103, 5103A (West 
2002), are fully satisfied.  Thereafter, 
the RO should readjudicate the claim 
again.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




